El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Bartolomé Colón inició dos pleitos en la Corte de Dis-trito de Ponce, uno contra The Boyal Insurance Co., Ltd., de Liverpool, Inglaterra, en cobro de $5,386.19 garantizados por una póliza de seguro contra incendio expedida por la demandada a favor del demandante, y otro contra The Western Assurance Co., de Toronto, Canadá, en cobro de $5,386.19 garantizados por una póliza de seguro contra in-cendio expedida por la demandada a favor del demandante. Ambas reclamaciones tienen su origen en un siniestro ocu-rrido en Aibonito el 6 de enero de 1928 que, según el deman-dante, destruyó bienes de su propiedad por valor de $10,772.39.
En los dos casos comparecieron las demandadas y al ar-chivar en cada uno una moción para eliminar y un escrito de excepciones previas, pidieron el traslado del pleito a la Corte de Distrito de San Juan. La Corte de Distrito de Ponce de-cretó el traslado y es contra su resolución que se establecie-ron estas apelaciones que se tramitaron conjuntamente y que serán estudiadas en una sola opinión.
Las resoluciones apeladas son sustancialmente iguales. Copiada a la letra una de ellas, dice:
“La Corte proveyendo a la Moción de Tra'slado de la deman-dada, para la Corte de Distrito del Distrito Judicial de San Juan, P. R., visto los Arts. 77 (3), 81, 82 y 93 del Código de Enj. Civil, y la reiterada jurisprudencia del Tribunal Supremo en todos los casos en que como en éste el demandado, al comparecer o al for-mular excepciones solicita la traslación del ca'so, en Moción jurada y fundada, ordena el traslado de este caso civil, en cobro de póliza para ante la Corte de Distrito del Distrito Judicial de San Juan.”
El señalamiento de errores en los dos recursos es como sigue:
“PRIMER error. — La Corte de Distrito de Ponce cometió error *332al interpretar los artículos 77, apartado 3°., 81, 82, y 83 del Código de Enjuiciamiento Civil, y resolver el caso como si 'se tratara' de una acción personal contra una persona o corporación doméstica, sin tener en cuenta que en estos casos se trataba, de dos corpora-ciones extranjeras que están ausentes de Puerto Rico, y que de acuerdo con el Código de Enjuiciamiento Civil pueden ser deman-dadas en cualquier distrito, sin que 1a. residencia o domicilio de los agentes determine la competencia o jurisdicción de un tribunal.
“SegüNDO ERROR. — -La Corte de Distrito de Ponce cometió error al no aplicar o ignorar las disposiciones del Art. 79 del Código de Enjuiciamiento Civil de Puerto Rico, apartado primero, 'según fué enmendado por la Ley No-. 34, aprobada en abril 21 de 1928, que citamos tanto los abogados de las demandadas en su moción de tras-lado como nosotros en nuestra oposición, y que determina que en casos como el presente, la corte con jurisdicción es la del lugar o sitio donde ocurrió el accidente. Y, por tanto, habiendo ocurrido tal accidente en el municipio de Aibonito, la Corte con derecho a ver estos casos es la Corte de Distrito de Guayama, si la parte de-mandada solicita tal traslado.”
De acuerdo con la jurisprudencia que vino aplicándose en esta corte hasta su decisión en el caso de Arcelay v. American Railroad Co., 38 D.P.R. 807, hubiéramos tenido que resolver que se había cometido el primero de los errores señalados, pues aquí se trata de dos corporaciones extranjeras autorizadas para negociar en la Isla, y hasta entonces se había decidido que
“Una corporación extranjera carece de residencia en Puerto Rico y el mero hecho de que tenga su oficina principal en San Juan no le da derecho a 'solicitar por razón de residencia el traslado de un pleito ... en el cual dicha corporación es una de las partes deman-dadas. ” Del Río v. Sucesión Cancel, 33 D.P.R. 9, y casos en él citados.
Pero en el dicho caso de Arcelay, supra, se revisó la ju-risprudencia y basándose esta Corte en la decisión de la Corte Suprema nacional en el caso de Power Co. v. Saunders, 274 U. S. 490, por tratarse de una cuestión constitucional, re-solvió que
“Una corporación extranjera haciendo negocios en esta Isla que *333sea demandada en un distrito distinto del en que tiene el sitio principal de 'sus negocios tiene derecho a que la acción sea trasla-dada al distrito en que radica su dicha oficina principal.” Arcelay v. American Railroad Co., 38 D.P.R. 807.
Y como de las mociones de traslado y affidavits de mé-ritos acompañados a las mismas, consta que el agente general de las demandadas tiene su oficina principal y domici-lio en San Juan y basándose en ello y en tratarse de accio-nes personales fué que se solicitó y decretó el traslado, bay que concluir que no se cometió el primero de los errores se-ñalados.
Por el segundo error se levanta la verdadera cuestión nueva envuelta en el recurso.
El 21 de abril de 1928 quedó aprobada la Ley No. 34 de la Asamblea Legislativa de Puerto Rico por virtud de la cual el artículo 79 del Código de Enjuiciamiento Civil quedó en-mendado así:
“Artículo 79. — Deberán verse en el distrito en que la causa del litigio, o alguna parte de ella, tuvo su origen, sin perjuicio de la facultad de la corte para cambiar el lugar de la vista, los pleitos por los siguientes motivos:
“1. Para obtener el importe de una indemnización contra una compañía de seguros proveniente de un contrato de póliza de seguro o para recobrar daños y perjuicios de acuerdo con el Artículo 1803' del Código Civil, o para obtener el importe de una confiscación, ex-cepto cuando se decreta por un delito cometido en una extensión de agua colindante con dos o más distritos, en cuyo caso la demanda T)odrá entablarse en cualquier distrito contiguo a dicha extensión de agua y frente al sitio en que 'se cometió el delito.”
Sabemos que el método seguido por nuestro Código de Enjuiciamiento Civil es el de fijar determinados sitios para la tramitación de determinadas acciones, sin perjuicio de la facultad de la corte para cambiar el lugar de la vista, exis-tiendo casos especiales, como el de la ejecución de una hipo-teca de acuerdo con la Ley Hipotecaria y su Reglamento, en los que el sitio no puede ser cambiado.
Así el artículo 75 del Código de Enjuiciamiento Civil *334prescribe que deberán substanciarse en el distrito en que ra-dique el objeto de la acción, o parte del mismo, los pleitos para recobrar la posesión de bienes raíces o de una propie-dad o interés en la misma, o para determinar en cualquier forma dicbo derecho o interés y por daños cansados a pro-piedad inmueble; para la partición de propiedad inmueble, y para la ejecución de una hipoteca, y el 79 disponía antes de la enmienda que deberán verse en el distrito en que la causa del litigio o alguna parte de ella tuvo su origen, sin perjuicio de la facultad de la córte para cambiar el lugar de la vista, los pleitos para obtener el importe de una indem-nización o confiscación, excepto cuando se decreta por un de-lito cometido en una extensión de agua colindante con dos o más distritos, en cuyo caso podrá entablarse en cualquier distrito contiguo a dicha extensión de agua y frente al sitio en que se cometió el delito, y los pleitos contra un empleado público, o persona especialmente nombrada para cumplir los deberes de aquél, por cualquier acto que hubiere cometido por razón de su empleo, o contra una persona que por orden suya o como su auxiliar, hiciere algo relacionado con los de-beres de dicho empleo.
Es en los “demás casos” que de acuerdo con el artículo 81 del propio cuerpo legal predomina la residencia de los de-mandados o de alguno de ellos al iniciarse el litigio para de-terminar el sitio en que deba tramitarse el pleito.
Lo que hizo la enmienda de 1928 fué agregar dos clases de casos más a los comprendidos entre los que deben verse en el distrito en que la causa del litigio, o alguna parte de ella, tuvieren su origen, a saber: los seguidos contra compa-ñías de seguros a virtud de un contrato de póliza y los enta-blados para recobrar daños y perjuicios de acuerdo con el artículo 1803 del Código Civil.
Siendo ello así, iniciados estos pleitos cuando regía ya la enmienda, el distrito fijado por la ley para tramitarlos era el de Guayama porque a él pertenece el municipio de Aibo-nito en que ocurrió el incendio causa de los litigios seguidos *335•contra las compañías demandadas, basados en contratos de pólizas de segnro.
La propia parte apelada lo reconoce así, pero alega qne «1 demandante no ejercitó sn derecho cuando' tuvo la oportu-nidad y no pudo después invocarlo, y va aún más lejos: sostiene que en el caso de que esta corte decida que no debió •decretarse el traslado, debe devolver los casos a la Corte de Distrito de Ponce con instrucciones de que dicte sentencias desestimando las demandas por carecer dicha corte de ju-risdicción sobre la materia.
Creemos que el propio Código de Enjuiciamiento Civil •contiene disposiciones expresas que resuelven la cuestión. No sólo fijó las reglas a que nos hemos referido, sino que, •en general, prescribió en su artículo 76 que “con arreglo a su jurisdicción, una corte conocerá de los pleitos a que dé origen el ejercicio de las ácciones de todas clases, cuando las partes hubieren convenido en someter dicho pleito a la de-cisión de tal corte.”
Ese convenio, según el artículo 77, puede ser expreso o tácito. Se entiende que el demandante queda tácitamente so-metido por el mero hecho de acudir a la corte interponiendo la demanda, y el demandado por el de hacer, después de per-sonado en juicio, cualquier gestión que no sea la de pedir que el juicio se celebre en la corte correspondiente.
No hay duda alguna que la Corte de Distrito de Ponce tiene jurisdicción para conocer de acciones de la naturaleza de las ejercitadas en estos pleitos. Tampoco la hay de que el demandante se sometió a su jurisdicción al radicar en ella sus demandas. ¿Se sometieron también las demandadas?
A nuestro juicio se sometieron porque si bien pidieron el traslado no lo hicieron para la corte correspondiente, como exige la ley. La corte correspondiente era Gruayama y no San Juan, y en tal virtud la petición de traslado es como si no existiera, quedando en pie las comparecencias para ar-chivar la moción eliminatoria y formular excepciones previas.
*336Concretando aun más el legislador su pensamiento, dice en el artículo 82 del Código:
“Art. 82. — Si el distrito en que se establece la demanda no es el en que deba seguirse el juicio, podrá, sin embargo, continuarse en aquél, a menos que el demandado, al comparecer a contestar o a formular excepciones, presente una declaración jurada y fundada y pida por escrito que el juicio se celebre en el distrito correspon-diente. ’ ’
Esta conclusión a que liemos llegado no es contraria ni desvirtúa en modo alguno el principio fundamental en que se inspira la decisión de la Corte Suprema de los Estados Unidos en el citado caso de Power Co. v. Saunders, supra, y que esta Corte Suprema de Puerto Rico adoptó y aplicó en el de Arcelay v. American Railroad Co., supra. Ahora no existe diferencia alguna entre corporaciones domésticas y extranjeras. El precepto legislativo fijando el lugar del jui-cio es aplicable por igual a todos. Resolver lo contrario sería ir al extremo opuesto, esto es,' establecer un privilegio en favor de las corporaciones extranjeras.
Tampoco consideramos meritoria la contención de las apeladas con respecto a que se trate aquí de una cuestión jurisdiccional exclusiva. La regla fijada es flexible. No sólo está sujeta a la facultad de la corte para cambiar el lugar del juicio, si que también a la voluntad de las propias partes interesadas. La sumisión de una parte no puede conferir a una corte la jurisdicción que la ley no le baya previamente conferido, pero cuando la corte tiene jurisdicción general sobre la materia previamente concedídale por la ley, la sumisión le da la competencia que pudiera faltarle con arreglo a otros preceptos legales que sólo tienden a normalizar y encauzar mejor los procedimientos y que son de observancia obligatoria cuando se invocan debidamente, pero que puede prescindirse de ellos cuando a ellos se renuncia expresa o tácitamente, de acuerdo con la propia disposición legislativa.
Podríamos citar muchos casos resueltos por esta corte *337en apoyo de las anteriores conclusiones. Sin embargo, nos referiremos solamente a dos.
En el de Antonetti et al v. Foote et al., 16 D.P.R. 591 esta corte por medio de sn Juez Presidente Señor Hernández; resolvió que:
“Las cortes de distrito, como cortes de jurisdicción general, tienen jurisdicción para conocer de nn pleito de expropiación forzosa, aun cuando los bienes que se tratan de expropiar radiquen en un dis-trito distinto de aquél en donde se ejercita la acción, y aun cuando los demandados residan en otro distrito.
“Por el mero hecho de comparecer voluntariamente los demanda-dos en un tribunal de distrito distinto de aquel en el cual residen, sin haber 'solicitado el traslado del pleito, se someten a dicho tribunal, y no pueden alegar excepción previa de falta de jurisdic-ción. ’ ’
Y en el de Hernaiz, Targa & Co., v. Vivas, 20 D.P.R. 106, 107, decidió tomando del resumen, que:
“El establecimiento de una acción en un distrito que no sea el propio, no constituye un defecto jurisdiccional cuando la corte tiene jurisdicción general sobre la materia, y los estatutos que determi-nan el lugar de la celebración del juicio meramente confieren un privilegio personal que puede ser renunciado.”.

Por virtud de todo lo expuesto, deben revocarse las reso-luciones apeladas y devolverse ambos pleitos a la Corte de Distrito de Ponce para que continúe conociendo de ellos de acuerdo con la ley.